Citation Nr: 1026033	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  05-38 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for a disorder manifested 
by generalized weakness.

3.  Entitlement to a compensable initial evaluation for left 
shoulder bursitis.

4.  Entitlement to a higher initial rating than the 10 percent 
assigned for cervical spine osteoarthritis.

5.  Entitlement to an initial compensable rating for a left knee 
disorder.

6.  Entitlement to an initial compensable rating for a headache 
disorder.


ATTORNEY FOR THE BOARD

Dan Schechter
INTRODUCTION

The Veteran had active service from September 1996 to December 
2003.

The appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions by the above Department of Veterans Affairs 
(VA) Regional Office (RO).  The Board in February 2008 remanded 
the case for additional development, and it now returns for 
further review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

The U.S. Court of Appeals for Veterans Claims (Court) has held 
that when a Diagnostic Code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2009) must also be considered, and that an examination upon 
which the rating decision is based must adequately portray the 
extent of functional loss due to pain on undertaking motion, 
fatigue, weakness, and/or incoordination.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  While the Board does not find the VA 
examinations conducted in May 2009 and November 2009 to be remiss 
(to the extent required) in addressing DeLuca factors for those 
joint disorders which are the subjects of higher initial rating 
claims, the Veteran has submitted additional contentions of 
DeLuca-type symptoms following the most recent Supplemental 
Statement of the Case (SSOC) in April 2010 which were not 
reflected in his contentions at the May 2009 and November 2009 VA 
examinations, and therefore were not reflected in those 
examination findings.

Specifically, in his statement submitted in April 2010, the 
Veteran averred that he suffers from his joints (including the 
back and other joints) being "easily fatigued."  This is an 
assertion of DeLuca-type symptomatology applicable to the claims 
as to his left ankle, left knee, left shoulder, and cervical 
spine.  

In addition, the Veteran in April 2010 submitted copies of VA 
treatment records dated from October through December of 2009, 
reflecting treatment for his headaches, neck and shoulder 
disorders, arthritis, and sleep apnea (the sleep apnea implicated 
in the Veteran's fatigue and thereby implicated in his claimed 
generalized weakness, as found by the November 2009 VA examiner, 
discussed below).  The Veteran submitted these records with his 
own notes on them emphasizing their relevance to his claims vis-
à-vis the VA examinations for compensation purposes.  The Veteran 
also submitted medical literature addressing migraine headaches, 
as well as an additional note from his fiancée expressing her lay 
observations about his headaches and their effects on his 
functioning.  

None of that submitted evidence has been reviewed by the RO or 
the AMC, since all of it was submitted following the AMC's 
issuance of the SSOC in April 2010.  Unless this procedural right 
is waived by the veteran, any additional evidence must be 
referred to the RO for review and preparation of an SSOC.  
38 C.F.R. §§ 19.31, 20.1304(c).  Although he stated, at the end 
of his April 2010 letter, that he wants the Board to "not wait 
any longer and decide my case as soon as possible", the Veteran 
did not waive having the RO/AMC review the newly submitted 
evidence before the Board reviews it, and he has no 
representative to provide such waiver.  An additional remand is 
thus necessitated for the appealed claims, for RO/AMC review.  

While the Board acknowledges the Veteran's complaints (including 
to members of Congress) regarding the length of time his case has 
remained in development within VA prior to final resolution of 
all his appealed claims, we are required to abide by applicable 
statutes and regulations.  When the Veteran continues to submit 
new contentions of fact and new medical evidence and other lay 
evidence addressing his claimed disabilities to the Board, 
without waiver of initial RO/AMC review, the Board is powerless 
to do otherwise than send the case back for additional review by 
the RO/AMC prior to Board adjudication of those claims.

The VA examiner in November 2009 noted the Veteran's complaints 
of generalized weakness manifested by fatigue, cloudiness, or 
lack of energy, occurring most of the time.  Although the 
November 2009 VA examiner noted that the Veteran's claimed 
generalized weakness was a non-specific condition, she also 
assessed that it was likely related to his obstructive sleep 
apnea, a condition which was verified by a sleep study in 
December 2008.  To the extent the condition is due to sleep 
apnea, the examiner found it unlikely to be related to service.  
However, the Veteran in his most recent submission in April 2010 
contended that his generalized weakness may be associated with 
his service-connected lumbosacral strain, and with his service-
connected headache disorder.  He has thus raised secondary 
service connection as a theory of entitlement for his claimed 
disability manifested by generalized weakness.  See 38 C.F.R. 
§ 3.310 (secondary service connection may be established based on 
a service-connected disability causing or aggravating another 
disability).  The RO has not addressed this claim on a secondary 
basis, and this theory of entitlement should also be considered 
by the RO/AMC prior to Board review, so as to avoid piecemeal 
adjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Thus the Veteran's claim for service connection for a 
disorder manifested by generalized weakness must be remanded to 
the RO for readjudication following appropriate notice under the 
Veterans Claims Assistance Act of 2000 (VCAA) and any associated 
development for the generalized-weakness claim.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). 

In addition, the Board finds that an addendum medical opinion is 
warranted in this case, based on the Court's holding that joint 
disorders which produce pain on motion may in turn cause fatigue.  
See DeLuca, supra.  While fatigue in the DeLuca context may speak 
more specifically to fatigue of the particular joint, the VA 
examiner in this case recognized, and in fact addressed, the 
possibility of systemic symptoms associated with the Veteran's 
claimed disabilities.  The Board thus finds it appropriate for 
the VA examiner to address, in an addendum opinion, the more 
narrow question of generalized fatigue associated with the 
Veteran's particular service-connected disorders.  

The Board notes that the VA examiner in November 2009 assessed 
that the Veteran's obstructive sleep apnea was "one of the major 
contributing factor[s] to the subjective complaint of generalized 
weakness."  The examiner noted that neither sleep disability nor 
generalized weakness was manifested in service or within the 
Veteran's first post-service year, and accordingly opined that it 
is not at-least-as-likely-as-not that a disorder manifested by 
generalized weakness is directly related to service.  However, 
the examiner did not address the possibility of generalized 
weakness being associated, on either a secondary causation or 
aggravation basis, with the Veteran's service-connected back 
disorder and headaches.  A further VA opinion should be obtained 
from the examiner who conducted the May 2009 and November 2009 
examinations, or from another qualified physician, addressing 
this question of secondary service connection.  

In view of the foregoing, the case is REMANDED for the following 
action: 

1.  Afford the Veteran updated VCAA notice, 
informing him of the receipt of the additional 
evidence submitted after the SSOC, addressing his 
apparent new claim for secondary service connection 
for a disorder manifested by generalized weakness, 
and asking him to advise whether he has received 
any recent treatment for the conditions on appeal 
which should be obtained in support of his claims.  
All records and responses received should be 
associated with the claims file, and any indicated 
development should be undertaken.  

2.  Thereafter, return the claims file to the VA 
examiner who conducted the May and November 2009 VA 
examinations.  The examiner should review the 
claims file and her prior examination reports, and 
provide an addendum opinion addressing whether it 
is at least as likely as not (i.e., to at least a 
50/50 degree of probability) that the Veteran has a 
disorder manifested by generalized weakness which 
has been caused or aggravated (i.e., permanently 
increased in severity) by his service-connected 
headache disorder, his service-connected cervical 
spine disorder, or his other service-connected 
disabilities (i.e., thoracolumbar back strain, 
bursitis of the right shoulder, bursitis of the 
left shoulder, left knee strain with 
chondromalacia, seborrheic keratosis, and a 
headache disorder); or whether such causation or 
aggravation is unlikely (i.e., less than a 50/50 
degree of probability).  The examiner should 
provide a complete explanation for all opinions 
expressed.  

3.  If the examiner who conducted the May and 
November 2009 examinations is unable to provide the 
requested addendum opinions, then the Veteran 
should be afforded another VA examination to 
address the question of whether it is at least as 
likely as not (i.e., to at least a 50/50 degree of 
probability) that he has a disorder manifested by 
generalized weakness which has been caused or 
aggravated (i.e., permanently increased in 
severity) by his service-connected headache 
disorder, service-connected cervical spine 
disorder, or other service-connected disorders 
(i.e., thoracolumbar back strain, bursitis of the 
right shoulder, bursitis of the left shoulder, left 
knee strain with chondromalacia, seborrheic 
keratosis, and a headache disorder); or whether 
such causation or aggravation is unlikely (i.e., 
less than a 50/50 degree of probability).  The 
claims folder must be made available to the 
examiner for review in conjunction with the 
examination.  The above question should be based on 
a review of the claims file and the prior 
examination reports, as well as examination of the 
Veteran.  Any necessary tests or studies should be 
conducted.  The examiner should provide a complete 
explanation for all opinions expressed.

4.  Note: The term "at least as likely as not" 
does not mean merely within the realm of medical 
possibility, but rather that the weight of medical 
evidence both for and against a conclusion is so 
evenly divided that it is as medically sound to 
find in favor of causation as it is to find against 
it.

5.  Note: The term "aggravation" is defined for 
legal purposes as a chronic, permanent worsening of 
the underlying condition, beyond its natural 
progression, versus a temporary flare-up of 
symptoms.  Aggravation will be established by 
determining the baseline level of severity of the 
non- service-connected condition before the 
aggravation and deducting that baseline level, as 
well as any increase due to the natural progress of 
the condition, from the current level for which 
compensation is being claimed.

6.  If any question cannot be answered without 
resorting to speculation or conjecture, the 
examiner must so specify in the report, and provide 
a complete explanation as to why such question 
cannot be answered.

7.  Thereafter, readjudicate the remanded claims.  
If any benefit sought by the remanded claims is not 
granted, provide a Supplemental Statement of the 
Case and afford the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

